                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 ALTHEA L. WATKINS,                        )           Case No. 8:17-CV-00463
                                           )
              Plaintiff,                   )
                                           )          ORDER TO DISMISS WITH
 v.                                        )               PREJUDICE
                                           )
 WAL-MART STORES, INC.,                    )
                                           )
              Defendant.                   )


      This matter comes before the Court upon the Plaintiff’s Motion to Dismiss with

Prejudice (Filing No. 22). The parties involved have resolved their issues. The Court

finds that the Motion to Dismiss should be granted.

      IT IS THEREFORE ORDERED, that this action is hereby dismissed with prejudice.

      Dated this 13th day of May 2019.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
